Title: From James Madison to Joseph C. Cabell, 25 January 1826
From: Madison, James
To: Cabell, Joseph C.


        
          Dear Sir
          Montpellier Jany. 25. 1826
        
        I have just recd. from Mr. Jefferson a letter (Circular) on the foreseen vacancy in the Law Professorship. It is accompanied by a letter from Professor Pictet of Geneva, which I am desired to forward for perusal of the Visitors now at Richmond. Mr. J. wishes the letter, after perusal, to be returned to him from Richmond.
        I take this occasion to return my thanks, heretofore as well as now due, for you[r] kind attention in sending me the printed Copy of the Report of the Rector & Visitors of the University. Be so good as to present to our brethren with you, my best respects & to accept them for yourself.
        
          James Madison
        
      